WiNSlow, J.
I concur in the views expressed by Mr. Justice Dodge.
Upon a motion for rehearing counsel for respondent contended, inter aUa, that even if the boy was negligent that fact did not justify the motorman in running over him, when, as the evidence shows, he had ample time to stop. A verdict should be directed only in those cases in which it conclusively appears that the child ran so quickly in front of the car that the motorman had no ground to apprehend such action; and all the cases cited by the court are of that nature. Rooks v. Houston, W. S. & P. F. R. Co. 10 App. Div. 98; Louisville R. Co. v. Blaydes, 51 S. W. Rep. 820; Gutierrez v. Laredo E. & R. Co. 45 S. W. Rep. 310; Geoghegan v. Third Ave. R. Co. 51 App. Div. 369; Baltimore City P. R. Co. v. Cooney, 87 Md. 261; Tarler v. Metropolitan St. R. Co. 21 Misc. (N. Y.), 684; Montgomery v. Lansing City E. R. Co. 103 Mich. 46; Baltimore C. R. Co. v. Rifcowitz, 89 Md. 338; Weitzman v. Nassau E. R. Co. 33 App. Div. 585.
The motion was denied November 16, 1900.